UNlTED S'I`ATES DIS'I`RICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, )
Criminal Case No. 13-00200-0] 6 (RWR/AK)

v» )
ALoNzo FIELDS, )
Defendant. ) F I L E D
) APR -8 2016
Clerk. u.s. ossrncc and
REPoRT AND RECoMMEND/arlow 5""“"|’¢€¥ C21
U.S.C. §844(a). Special conditions of his supervision include:

0 Substance abuse treatment

¢ 100 hours of community service

» Substance abuse testing (]2/19/2014 modif`ied)

Supcrvision began on August 2l, 2014 and was scheduled to terminate on August 20, 201 5.

This is an update on Mr. Field’s status since his last court appearance on August l7, 201 5. On
August 7, 2015, the Probation Officer contacted Ms. Craig of inner Voices, lnc. a non-profit
organization l\/ls. Craig confirmed that l\/lr. Fields completed 100 hours of service and he was not

compensated f`or his work. 'l`he Probation Officer further noted that on July l3, 2015, Defendant

tested negative for controlled substances with the exception of opiates and oxycodone that were

prescribed for Mr. l."ields by a physician. ln addition, a criminal record check conducted on August

10, 2015 did not reveal any new criminal activity since Mr. Fields began his supervision.

  

A hearing on the alleged violations of the conditions of Mr. Fields’ supervision was held
on August l7, 2015. At the hearing, Mr. Fields was represented by Counsel. 'l`he Probation Officer
noted on the record that Mr. Fields had seven violations, all technical in nature. 'I`he Probation
Officer stated that six ofthe violations were to be dismissed but Violation No. 4 remained - namely

that Mr. l~:ields failed to comply with his therapy. The Probation Officer further noted that if Mr.

Fields conceded Violation No. 4, the Probation Ofticer would recommend that the sanction_

imposed should be that Defendant’s supervised release, which terminated on August 20, 2015, be

recorded unsuccessful "l`he Govemment concurred in the recommended sanction of the Probation -

Officer. Mr. Fields, through his counsel, also concuh'ed in the sanction.

,\B.¢_=.@.c _t

The undersigned found by a preponderance of the evidence that Mr. Fields violated the

terms and conditions of his supervised release and recommends that the imposition of the sanction

of unsuccessful supervised release is warranted

DATED: August 28, 2015